Appeal by employer and its insurance carrier from an award of compensation made by the Workmen’s Compensation Board. Claimant was employed in various capacities, as a fireman, separator man and creameryman. It has been found that he sustained accidental injuries, on two different occasions, which arose out of and in the course of his employment. The proof as to his injuries, and their connection with his employment, is so vague that it does not rise to the level of substantial evidence. Award reversed on the law, with costs to appellants and against the Workmen’s Compensation Board, and the matter remitted to the board for further consideration if it is so advised. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.